Appellant has filed a motion for rehearing urging that we were in error in our original opinion in holding that the issue of provoking the difficulty was raised by the evidence, and requesting a review of that matter, and modification of the opinion.
We have carefully examined the entire statement of facts again, and after having done so are still of the belief that the evidence raises the issue.
The evidence may not be the same upon another trial. If so, and this issue should be submitted, of course the converse should be submitted in order that appellant's rights would be fully protected.
Motion for rehearing is overruled.
Overruled.